370 So. 2d 1231 (1979)
Nancy LOVE, Appellant,
v.
James Gordon LOVE, Appellee.
No. 78-112.
District Court of Appeal of Florida, Fourth District.
May 16, 1979.
Walter Komanski, Legal Aid Soc., Orlando, for appellant.
No appearance for appellee.
MOORE, Judge.
In this appeal appellant contends that the trial judge abused his discretion in denying her request for attorney's fees. In doing so the judge stated in the judgment:
"The court further finds that the respondent was referred by the Orange County Legal Aid Society to Attorney James N. Powers and as a result was represented by the Legal Aid Society through James N. Powers as a public service performed by a member of the Bar, upon the premise that neither party has the ability to compensate an attorney for the wife, and as a consequence the claim for an attorney's fee is hereby denied."
It is readily apparent that the `premise' referred to above is that of the Legal Aid Society and not that of the judge. No finding was made by the court as to the appellant's need for, or the appellee's ability to pay, attorney's fees.
As to an award of attorney's fees, we see no reasonable basis on which to distinguish a client of a Legal Aid Society from one who retains private counsel. Accordingly, the judgment is reversed and this cause remanded with instructions to determine the need for attorney's fees and the appellee's ability to pay same. Assuming the judge finds that appellant is entitled to such an award, he shall determine the amount thereof.
REVERSED and REMANDED.
DOWNEY, C.J., and LETTS, J., concur.